 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KALIAPPAN STUBBS,

 9                              Plaintiff,                 Case No. C20-363-MJP

10          v.                                             ORDER

11   GREEN RIVER COMMUNITY
     COLLEGE,
12
                                Defendant.
13

14
            Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
15
     entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00
16
     filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
17
     GRANTED. The undersigned recommends review under 28 U.S.C. § 1915(e)(2)(B).
18
            The Clerk is directed to send copies of this order to the parties and to the Honorable
19
     Marsha J. Pechman.
20
            Dated this 9th day of March, 2020.
21

22                                                         A
                                                           MICHELLE L. PETERSON
23                                                         United States Magistrate Judge




     ORDER - 1
